Citation Nr: 0516643	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  02-17 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
hepatitis B.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel






INTRODUCTION

The veteran had active service from October 1963 to May 1984.  

The present matter comes before the Board of Veterans Appeals 
(Board) on appeal of a November 2001 rating decision in which 
the RO granted service connection and assigned an initial 30 
percent rating for hepatitis B, effective January 15, 1998.  
The veteran filed a notice of disagreement (NOD) with the 
initial 30 percent rating in June 2002, and the RO issued a 
statement of the case (SOC) in September 2002.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in November 2002.  

In June 2004, the Board remanded the veteran's claim to the 
RO for additional development.  Following completion of that 
development, the RO continued its denial of the veteran's 
claim (as reflected in the March 2005 supplemental SOC 
(SSOC)); hence, the matter has been returned to the Board for 
further appellate consideration.  

As the claim for an initial rating in excess of 30 percent 
for hepatitis B emanates from the veteran's disagreement with 
the assigned rating following the grant of service 
connection, the Board has characterized the claim for an 
initial rating, in accordance with Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

As a final preliminary matter, the Board notes that in June 
2003, the veteran filed a claim for service connection for 
loss of use of creative organ.  As this issue has not been 
adjudicated by the RO, it is not before the Board; hence, it 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Since the January 15, 1998 effective date of the grant of 
service connection, the veteran's hepatitis B has been 
manifested by fatigue, malaise, gastrointestinal disturbance, 
arthralgias, slightly elevated liver enzymes, and vomiting, 
with liver cirrhosis.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for hepatitis B have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.3, 4.7, 4.112, 4.114, Diagnostic Codes 7312 and 7345 (as in 
effect prior to and since July 2, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through a June 2004 notice letter, September 2002 SOC, and 
February 2003 and March 2005 SSOCs, the RO notified the 
veteran and his representative of the legal criteria 
governing the claim, the evidence that had been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, they were afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the June 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  The veteran was also 
invited to submit evidence reflecting that his hepatitis B 
had increased in severity, to include statements from 
individuals describing his current condition.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
indicated above, the four content of notice requirements 
clearly have been met in this case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided after the November 
2001 rating decision on appeal.  That notwithstanding, the 
Board finds that the lack of full, pre-adjudication notice in 
this case does not, in any way, prejudice the veteran.  

As indicated above, the September 2002 SOC, and the February 
2003 and March 2005 SSOCs notified the veteran what was 
needed to substantiate his claim and also identified the 
evidence that had been considered with respect to his claim.  
Furthermore, in the June 2004 notice letter, the RO advised 
the veteran of VA's responsibilities to notify and assist him 
in his claim.  After the notice letter, SOC, SSOCs, and the 
Board's June 2004 remand, the veteran was afforded an 
opportunity to respond.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in obtaining pertinent, 
existing records.  The veteran's service medical records are 
associated with the claims file, and the RO has obtain all 
identified private treatment records from Palmetto Internal 
Medicine; Medical University of South Carolina/Adrian Reuben, 
M.D.; Trident Gastroenterology Associates/Salvatore A. 
Moscatello, D.O.; and Michael Otruba, D.O.  The Board also 
notes that the veteran currently resides outside the United 
States in the Netherlands.  Statements regarding the 
veteran's treatment for hepatitis B have been received both 
from Dr. J. van Hattum and Dr. K.J. van Erpecum.  The RO has 
also arranged for the veteran to undergo VA examinations-in 
September 2000 and December 2002-through medical facilities 
in the Netherlands; the  reports of these examinations are of 
record.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, existing evidence pertinent to the claim 
on appeal that needs to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.  

II.  Background

An August 1995 liver biopsy report reflects a diagnosis of 
chronic active hepatitis with cirrhosis.  

A September 1995 medical report from Adrian Reuben, M.D., 
notes that the veteran's records showed a positive hepatitis 
B surface antigen repeatedly from 1993.  The physician also 
indicated that the veteran was asymptomatic and there were no 
signs on physical examination of chronic liver disease.  Dr. 
Reuben noted that neither the liver or spleen was palpably 
enlarged, nor were there detectable ascites or peripheral 
edema.  Dr. Reuben also noted that the veteran had chronic 
hepatitis B infection that had progressed to cirrhosis.  

An October 1995 treatment record, also from Dr. Reuben, 
reflects that the veteran had a longstanding disease, with 
established cirrhosis and high circulating viral levels.  

In November 1999, the veteran filed a claim for service 
connection for hepatitis B.  

A January 2000 treatment record from Dr. van Hattum, a 
practicing gastroenterologist in the Netherlands, reflects 
his conclusion that the veteran was an asymptomatic carrier 
of the hepatitis B virus.  Dr. van Hattum also indicated that 
the veteran had liver cirrhosis Child A, and had a past 
history of alcohol abuse.  He also indicated that ultrasound 
revealed an inhomogenic liver parenchyma as seen in 
cirrhosis, no evident collaterals, no spleen enlargement, or 
signs of portal hypertension.  

In a December 1999 statement, the veteran complained fatigue 
and low energy levels.  

The report of a September 2000 VA examination (conducted at 
the VU Medical Center in Amsterdam, the Netherlands) reflects 
the veteran's complaints of chronic fatigue.  Lab results 
identified slightly elevated levels of the liver enzymes ALAT 
and y-GT.  The examiner concluded that the veteran was a 
carrier of the hepatitis-B virus associated with slight 
elevations of the liver enzymes ALAT and y-GT.  The physician 
also noted that, since 1995, there had been no signs of 
disease progression so it was likely that the veteran had a 
chronic persistent hepatitis with a very low grade of 
activity, without clinical signs and symptoms of liver 
cirrhosis.  The examiner noted that the veteran had never 
experienced an acute hepatitis with jaundice.  It was also 
noted that it was unclear whether the chronic persistent 
hepatitis played a role in the genesis of the veteran's 
fatigue.  

An August 2001 treatment record from Dr. van Hattum indicates 
that the veteran had been seen on a regular basis at the 
outpatient clinic where Dr. van Hattum practiced.  Dr. van 
Hattum noted that the veteran was an asymptomatic carrier of 
hepatitis B virus complicated by liver cirrhosis Child A, and 
that there were no signs of portal hypertension on 
ultrasound.  Dr. van Hattum indicated that since January 
2000, the veteran's situation with regards to hepatitis B 
carriership had been stable.  Furthermore, in the past years, 
there had been no reactivation of the hepatitis, nor were 
there signs of development of hepatocellular carcinoma.  Dr. 
van Hattum concluded that the veteran had asymptomatic 
carriership of the hepatitis B virus, complicated by liver 
cirrhosis Child A, with no portal hypertension, or esophageal 
varices.  

A January 2002 VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based On Unemployability) notes the 
veteran's complaints that standing or sitting over a period 
of more than five minutes caused pain in his hip and back, as 
well as swollen legs.  He also reported experiencing fatigue.  

In a June 2002 statement, the veteran reported Dr. van Hattum 
had told him that, because of the fatality rate due to 
hepatitis B and any associated residuals, the veteran should 
have been rated from 60-70 percent disabled due to his 
hepatitis B.  Reportedly, this was due, in part, to the fact 
that the veteran could not be cured of the disease and his 
health would only get worse in the coming years.  

The report of a December 2002 VA examination, also conducted 
at a medical facility in the Netherlands, reflects the 
veteran's complaints of fatigue beginning 20 minutes after 
initiating work or other exercise.  The examiner noted that 
there were no gastro-intestinal complaints, no vomiting, non-
hematemasis, and no abdominal pain or distention.  Clinical 
evaluation revealed a normal abdomen; liver size was normal 
without any tenderness.  The physician noted that blood tests 
revealed normal red cells, normal albumin and protonbine-
time, and slightly elevated liver enzymes AST and ALT.  An 
ultrasound of the abdomen revealed micronodular cirrhosis, a 
normal gall bladder, and normal ductus choleduchos.  The 
examiner noted that symptoms associated with the veteran's 
hepatitis B included fatigue and arthralgias, and that the 
symptoms the veteran'scomplained about the most  were rapidly 
increasing tiredness a short time after starting work or 
physical exercise, as well as arthralgias.  The examiner 
indicated that, as a result, a considerable disability to do 
a job had to be taken into account.  

In an August 2004 statement, the veteran reported that he was 
constantly short of breath and quickly fatigued.  He noted 
that he regularly coughed up blood in his mucous and saliva, 
and that he could not climb one flight of stairs without 
stopping to catch his breath.  The veteran also reported that 
he frequently had to vomit in the morning after getting out 
of bed, and that he suffered from cramps and dizzy spells 2-3 
times a week.  

An October 2004 report from Dr. K.J. van Erpecum reflects 
that the veteran was currently being treated for hepatitis B 
and liver cirrhosis Child A, with Lamivudine.  



III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making  
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of whether "staged rating" (assignment of 
separate ratings for distinct periods of time, based on the 
facts found) is appropriate is required.  See Fenderson, 12 
Vet. App. at 126.  

Since the January 15, 1998 effective date of the grant of 
service connection, the veteran's hepatitis B has been rated 
as 30 percent disabling under 38 C.F.R. § 4.114, Diagnostic 
Code 7345.  

During the course of this appeal, VA revised the criteria for 
disorders of the liver, effective July 2, 2001.  See 66 Fed. 
Reg. 29,486-29,489 (May 31, 2001).  As there is no indication 
that the revised criteria are intended to have retroactive 
effect, VA has a duty to adjudicate the claim only under the 
former criteria for any period prior to the effective date of 
the new provisions, and to consider the revised criteria for 
the period beginning on the effective date of the new 
provisions.  If an increase is warranted on the basis of the 
revised the criteria, the effective date of the increase 
cannot be earlier than the effective date of the revised 
criteria.  See Wanner v. Principi, 17 Vet.  App. 4, 9 (2003); 
DeSousa v. Gober, 10 Vet. App. 461, 467  (1997).  See also 
VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  

In adjudicating the claim, the RO has considered both the 
former and revised criteria with respect to the veteran's 
claim and gave the veteran notice of the new criteria in the 
September 2002 SOC.  Hence, there is no due process bar to 
the Board also considering the former and revised criteria.  

Under the former criteria (as in effect prior to July 2, 
2001), a 30 percent rating is assigned when there is minimal 
liver damage, and with associated fatigue and 
gastrointestinal disturbance of a lesser degree and frequency 
than for the 60 percent evaluation, but which necessitates 
dietary restriction or other therapeutic measures.  A 60 
percent rating is assigned where there is moderate liver 
damage and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression.  A 100 percent 
rating is assigned for marked liver damage manifest by liver 
function test and marked gastrointestinal symptoms, or with 
episodes of several weeks duration aggregating three or more 
a year and accompanied by disabling symptoms requiring rest 
therapy.  38 C.F.R. § 4.114, Diagnostic Code 7345 (2000).  

During the period from January 15, 1998, to July 1, 2001, the 
veteran's symptoms associated with his service-connected 
hepatitis B included fatigue and gastrointestinal complaints, 
slightly elevated levels of the liver enzymes, and cirrhosis 
of the liver (as revealed on diagnostic studies).  However, 
there is no medical evidence that, during the period in 
question, the veteran's service-connected hepatitis B 
resulted in moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression.  Hence, the Board finds that, under the criteria 
in effect prior to July 2, 2001, the next higher, 60 percent 
rating under Diagnostic Code 7345 is not warranted.  As the 
criteria for the 60 percent rating have not been met, it 
logically follows that the criteria for a 100 percent 
evaluation likewise have not been met.  

Alternatively, the Board  has considered the veteran's 
disability under 38 C.F.R. § 4.114, Diagnostic Code 7312 
(2000), for cirrhosis of the liver.  Under this diagnostic 
code, moderate cirrhosis of the liver with dilation of 
superficial abdominal veins, chronic dyspepsia, slight loss 
of weight or impairment of health, warrants a 30 percent 
rating.  Moderately severe cirrhosis with definite liver 
enlargement, abdominal distention due to early ascites, 
muscle wasting and loss of strength warrants a 50 percent 
rating.  Severe cirrhosis of the liver requiring infrequent 
tapping, or recurrent hemorrhage from esophageal varices, 
aggravated symptoms and impaired health warrants a 70 percent 
rating.  Pronounced cirrhosis of the liver with aggravation 
of the symptoms for moderate and severe, necessitating 
frequent tapping warrants a 100 percent rating.  

In this case, the Board finds that the record does not 
present a basis for assigning the next higher, 50 percent 
rating under former Diagnostic Code 7312, at any point during 
the period from January 15, 1998, to July 1, 2001.  During 
this timeframe, there is no medical evidence of moderately 
severe cirrhosis with definite liver enlargement and 
abdominal distention due to early ascites, muscle wasting and 
loss of strength.  

Accordingly, for the period from January 15, 1998, to July 1, 
2001, an initial rating in excess of 30 percent for hepatitis 
B is not warranted.  

Since July 2, 2001 (the effective date of the change in 
rating criteria), the RO has continued to evaluate the 
veteran's disability under Diagnostic Code 7345.  Under the 
revised criteria, that diagnostic code has been 
recharacterized from "Infectious hepatitis" to "Chronic 
liver disease without cirrhosis."  The revision to 
diagnostic code 7345 includes consideration for disability 
associated with hepatitis B.  As the evidence reflects, the 
veteran does have cirrhosis of the liver.  

Under the circumstances of this case, and in view of the 
relevant evidence since July 2, 2001, the Board finds, as 
will be explained below, that the RO's continued evaluation 
of the veteran's hepatitis B under the former criteria of 
Diagnostic Code 7345, and the continuation of the 30 percent 
rating under that diagnostic code criteria, is appropriate.  

Under the revised criteria of Diagnostic Code 7345, a 30 
percent disability rating is not available.  The next 
available rating, 40 percent, is warranted for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly [enlargement of the liver], or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past 12-month period.  A 60 
percent rating is warranted for daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.  A 100 percent rating is warranted for daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  38 C.F.R. § 4.114, Diagnostic Code 7345 (since 
July 2, 2001).  

Associated with Diagnostic Code 7345, see also Note (1): 
Evaluate sequelae, such as cirrhosis or malignancy of the 
liver, under an appropriate diagnostic code, but do not use 
the same signs and symptoms as the basis for evaluation under 
DC 7354 and under a diagnostic code for sequelae. (See § 
4.14.).  Note (2): For purposes of evaluating conditions 
under Diagnostic Code 7345, ''incapacitating episode'' means 
a period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.  Note (3): Hepatitis B 
infection must be confirmed by serologic testing in order to 
evaluate it under diagnostic code 7345.  38 C.F.R. § 4.114, 
Code 7354 (2004).

For purposes of evaluating conditions in 38 C.F.R. § 4.114, 
the term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  The term "inability to gain weight" means that there 
has been substantial weight loss with inability to regain it 
despite appropriate therapy.  "Baseline weight" means the 
average weight for the two-year period preceding the onset of 
the disease.  38 C.F.R. § 4.112 (2004),

Since July 2, 2001, the veteran's symptoms continue to be 
manifested by fatigue and gastrointestinal complaints, along 
with arthralgias.  The veteran has reported that he tires 
easily, frequently vomits in the morning, has cramps and 
dizzy spells 2-3 times a week, and that he regularly coughs 
up blood.  Evaluation of the liver in December 2002 revealed 
normal liver size without tenderness.  In addition, there 
were slightly elevated levels of the liver enzymes AST and 
ALT.  Ultrasound of the abdomen revealed a micronodular 
cirrhosis, normal gall bladder, and normal ductus 
choledochus.  

Hence, the Board finds that, since the July 2, 2001 effective 
date of the change in criteria , the competent medical 
evidence establishes  the veteran's symptoms of daily 
fatigue, malaise, and arthralgias, but simply does not 
reflect that that the veteran's service-connected hepatitis B 
results in anorexia and/or minor weight loss, or 
hepatomegaly.  There also is no medical evidence that the 
veteran's hepatitis B results in incapacitating episodes-a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician-having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period, nor has the veteran 
contended as much.  As such, there is no basis for assignment 
of the next higher, 40 percent, rating for hepatitis B under 
the revised criteria of Diagnostic Code 7345.  As the 
criteria for the 40 percent rating have not been met, it 
logically follows that the criteria for any higher rating, 
i.e., to 60 or 100 percent, likewise have not been met.  

Alternatively, the Board has considered the veteran's 
disability under the revised version of Diagnostic Code 7312, 
for "Cirrhosis of the liver, primary biliary cirrhosis, or 
cirrhotic phase of sclerosing cholangitis," for the period 
since July 2, 2001.  Under the revised criteria for this 
diagnostic code, a 30 percent rating is warranted for portal 
hypertension and splenomegaly, with weakness, anorexia, 
abdominal pain, malaise, and at least minor weight loss.  A 
50 percent evaluation is warranted for history of one episode 
of ascites, hepatic encephalopathy, or hemorrhage from 
varices or portal gastropathy (erosive gastritis), but with 
periods of remission between attacks.  A 70 percent rating is 
warranted for a history of two or more episodes of ascites, 
hepatic encephalopathy, or hemorrhage from varices or portal 
gastropathy (erosive gastritis), but with periods of 
remission between attacks.  A 100 percent evaluation is 
warranted for generalized weakness, substantial weight loss, 
and persistent jaundice, or; with one of the following 
refractory to treatment: ascites, hepatic encephalopathy, 
hemorrhage from varices or portal gastropathy (erosive 
gastritis).  

Considering the evidence in light of above-noted criteria, 
the  Board finds that a rating in excess of 30 percent under 
Diagnostic Code 7312 is not warranted at any point since July 
2, 2001.  There simply is no medical evidence reflecting a 
history of any episode of ascites, hepatic encephalopathy, or 
hemorrhage from varices or portal gastropathy (erosive 
gastritis), but with periods of remission between attacks, to 
warrant a 50 percent, or higher, rating under Diagnostic Code 
7312.  

Accordingly, the Board finds that the record also presents no 
basis for assignment of a rating in excess of 30 percent for 
hepatitis B at any time since July 2, 2001.  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that, at no point since the January 15, 1998 
effective date of the grant of service connection, has the 
veteran's hepatitis B reflected so exceptional or unusual a 
disability picture and to render the schedular criteria 
inadequate and to warrant the assignment of a higher rating 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(discussed and cited to in the September 2002 SOC).  The 
record does not reflect that the veteran's service-connected 
hepatitis B results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
There also is no evidence that the veteran's disability has 
resulted in frequent periods of hospitalization, or that the 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence of such factors as those outlined above, the 
criteria for invoking the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) have not been  met.  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, pursuant to Fenderson, and the 
claim for an initial rating in excess of 30 percent for 
hepatitis B must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the competent evidence 
simply does not support the veteran's claim for a higher 
rating, that doctrine is not applicable.  See 38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).


ORDER

An initial rating in excess of 30 percent for hepatitis B is 
denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


